OPINION
MORRISON, Judge.
The offense is the possession of a bomb; the sufficiency of the evidence in neither case is questioned. Each appellant challenges the constitutionality of Article 1723, Sec. (9A), Vernon’s Ann.P.C., on the ground it violates equal protection clause of the State and Federal Constitutions. We had practically the same contention before the Court in McClane v. State, 170 Tex.Cr. R. 603, 343 S.W.2d 447, and there held the statute to be constitutional.
Appellants next contend without citation of authority that Article 1723, Sec. 2, V.A. P.C., is unconstitutional because it violates the due process clause of our State and Federal Constitution in that it provides punishment “for not less than five (5) years and not more than twenty-five (25) years and fined not less than One Thousand Dollars ($1000) and not more than Ten Thousand Dollars ($10,000), either or both.”
We have no difficulty in holding that the statute provides for imprisonment within the prescribed limits or by a fine also within the prescribed limits, or both such imprisonment and fine each within the prescribed limits.
Finding the statute constitutional and no reversible error appearing, the judgment is affirmed.